DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to Applicant’s amendment filed 10/25/2022.
Claims 1-2 and 7 are amended.
Claims 8 and 11-18 are cancelled.
Claims 1-7, 9-10, and 19-20 are pending.

Response to Arguments
Applicant’s arguments with respect to amended claim 1 filed 10/25/2022 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9-10, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US 2013/0328236; of record) in view of Jessrang et al. (US 2016/0075102; of record).
Regarding claim 1, Yamamoto discloses a method for producing FRP in which a preform made of reinforcing fiber base material is impregnated with a resin (abstract) using resin transfer molding (RTM) (para. 1) comprising a preform composed of a laminate of reinforcing fiber base materials (7; Paragraph 92; “fiber preform”) disposed in a cavity (2) of a mold (3), the mold being closed (Fig. 1; Paragraph 92; “inserted into a closed mold”), and then a resin is injected into the closed mold (Paragraph 92; “injecting a resin system”) from resin ports (9) with a high flow resistance region (22; “intermediate fibrous layer”) that is a part of the preform itself (Paragraph 93) and fixed between an outer shell surface of the fibrous blank material and an inner shell surface of the mold (see Fig. 1-3), wherein the high flow resistance region causes the resin to hardly flow by increasing the flow resistance of the resin (Paragraph 68; “reducing flow rate of the resin system between the outer shell surface of the fiber preform and the inner shell surface of the mold”). 
Additionally, Yamamoto discloses that the high flow resistance region can be formed by enhancing the density of the arrangement of reinforcing fibers in the outer circumference part of the preform in advance at a position outside the molded product relatively to the outline of the product (Paragraph 93). Yamamoto discloses that the flow rate in the injection ports can be controlled so that the resin flow front reaches the high flow resistance region simultaneously (Paragraph 82) and that the resin flow progresses over the entire region at least within the outline of the product, then further up to the part over most of the high flow resistance region (Paragraph 96). 
However, Yamamoto does not explicitly disclose wherein the intermediate fibrous layer is generated by roughening the surface of the fiber preform using a scraper to generate individual filaments and/or fiber strands which project and point away form the outer shell surface.
Jessrang teaches a method of producing a fiber composite component with electrically conductive fiber material embedded in several layers of synthetic resin matrix (abstract), the composite part fabricated in an infusion process (Paragraph 12) comprising the steps of placing a prepreg in a mold, saturating the fiber material with a resin, and curing under pressure and temperature (Paragraph 3), wherein the mat-shaped fiber material (2a, 2b) with individual fibers that protrude as free fiber ends (4a-4c; “individual filaments and/or fiber strands which project and point away from the outer shell surface”) fabricated by mechanical breaking means (Paragraph 26) such as edge elements (8a, 8b) which scrape into the surface of the mat-shaped fiber material (para. 27; “scraper”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used an electrically conductive fiber prepreg such as carbon fiber as in Jessrang as the laminate of reinforcing fibers in Yamamoto, and applying the known method of using breaking means to form protruding free end fibers as in Jessrang to the laminate of reinforcing fibers of Yamamoto to enhance the density of the arrangement of reinforcing fibers in the outer circumference part of the preform in advance at a position outside the molded product relatively to the outline of the product as suggested by Yamamoto with the added benefit of having the free fiber ends form electrical contacts between fiber composite components to form higher static strength components (Jessrang; Paragraph 14) to create a lightning-protected structural component (Jessrang; Paragraph 19).

Regarding claim 2, modified Yamamoto discloses wherein the intermediate fibrous layer is arranged in resulting cavities between the outer shell surface of the fibrous material blank and the inner shell surface of the closed mold materials (see Fig. 3 recreated below).

    PNG
    media_image1.png
    456
    676
    media_image1.png
    Greyscale

Regarding claims 3-4, modified Yamamoto discloses the intermediate fibrous layer arranged in cavities (see Fig. 3 recreated above) extending aligned with an angle of 0 degrees with reference to a direction of the compression stroke (see Fig. 3 above; the cavity has a thickness extending in the same direction as the compression stroke).

Regarding claim 5, modified Yamamoto discloses wherein the intermediate fibrous layer is arranged in channels for the resin flow (the channels are interpreted as being equivalent to the cavities above).

Regarding claim 6, modified Yamamoto discloses a cavity (2; “mold cavity”) with a resin ports being embodied in a central section (9; Fig. 2; it is noted that a central section does not have to be the center of the preform; “resin injection aperture”) and suction ports (25; “ventilation apertures”) being provided at the ends of the mold cavity (see Fig. 3) through which excess pressure is released (Paragraph 94-96).
Regarding claim 7, modified Yamamoto discloses wherein the high flow resistance region (22; “area with less surface pressure between the mold and the fibrous material blank when the mold is closed”) has a higher density of fibers (Paragraph 93) than the outline of the product (21; “area with higher surface pressure”). The outline of the product 21 has a higher pressure than the high flow resistance region because a gradient is created between the injection port 9 to the suction port 25 for the resin to flow.
With regards to the claim limitation “randomly aligned fibers” modified Yamamoto discloses that the fibers produced in the scraping process produces free end fibers that protrude from the prepreg (see Jessrang; Paragraph 13), and are therefore randomly aligned with respect to the surface of the prepreg (see also Fig.1 showing randomly arranged fibers).

Regarding claims 9-10, modified Yamamoto discloses wherein the free ends created by the scraping process are pointing away from the surface (see Jessrang; Paragraph 13), and are therefore randomly aligned with respect to the surface of the prepreg.
However, modified Yamamoto does not explicitly disclose wherein the fiber strands are generated at a length from 0.1 mm to 75 mm or a length from 1 mm to 20 mm.
	Jessrang teaches that the mechanical breaking means can generate different forces to achieve a desired breaking effect (Paragraph 16-17). In a certain embodiment, the mechanical breaking means takes the form of a needle punch that pierces the mat in a transverse direction to generate the free fibers and lifts the fibers away from the surface (Paragraph 18). 
It would have been obvious to change the amount of force generated by the mechanical breaking means to obtain various amounts lift in the free fiber ends in the range of 1 mm to 20 mm because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (see MPEP 2144.05 II(B)).	

Regarding claim 19, modified Yamamoto discloses wherein the mold is heated (heat medium circulation path 11; Paragraph 92).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. in view of Jessrang et al. as applied to claim 1 above, and further in view of Muller (US 2013/0056900; of record).
Regarding claim 20, modified Yamamoto discloses the method as discussed above with respect to claim 1, wherein laminate of reinforcing fiber base material is formed in a predetermined shape (Paragraph 92).
However, modified Yamamoto are silent as to wherein a leaf spring is produced for a motor vehicle.
	Muller teaches a method for producing a leaf spring (title, abstract), the steps comprising layering fibers in the form at least two textile layers on top of one another, shaping the textile layers inside a mold tool, applying a binder in dry form to at least one of the textile layers, and fixing the textile layers so as to form a dry preform, infiltrating the preform with resin in an RTM cavity, and hardening the resin to produce the leaf spring (Paragraph 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the steps of shaping the textile layers inside a mold tool in the shape of a leaf spring and applying a binder in dry form to at least one of the textile layers to form a dry preform as in Muller before the method of infiltrating the preform with resin in an RTM cavity and hardening the resin as in modified Yamamoto in order to significantly facilitate the handling of the fiber composite component because the fibers can be handled dry the entire process (Muller; Paragraph 13), the dry binder being applied to the dry preform does not require special requirements regarding ambient temperature or hold-over times (Muller; Paragraph 14). Additionally, it has been held that a change in shape is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04 (IV).

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US 2013/0328236; of record) in view of Abrams (US 2008/0150186). 
Regarding claim 1, Yamamoto discloses a method for producing FRP in which a preform made of reinforcing fiber base material is impregnated with a resin (abstract) using resin transfer molding (RTM) (para. 1) comprising a preform composed of a laminate of reinforcing fiber base materials (7; Paragraph 92; “fiber preform”) disposed in a cavity (2) of a mold (3), the mold being closed (Fig. 1; Paragraph 92; “inserted into a closed mold”), and then a resin is injected into the closed mold (Paragraph 92; “injecting a resin system”) from resin ports (9) with a high flow resistance region (22; “intermediate fibrous layer”) that is a part of the preform itself (Paragraph 93) and fixed between an outer shell surface of the fibrous blank material and an inner shell surface of the mold (see Fig. 1-3), wherein the high flow resistance region causes the resin to hardly flow by increasing the flow resistance of the resin (Paragraph 68; “reducing flow rate of the resin system between the outer shell surface of the fiber preform and the inner shell surface of the mold”). 
Additionally, Yamamoto discloses that the high flow resistance region can be formed by enhancing the density of the arrangement of reinforcing fibers in the outer circumference part of the preform in advance at a position outside the molded product relatively to the outline of the product (Paragraph 93). Yamamoto discloses that the flow rate in the injection ports can be controlled so that the resin flow front reaches the high flow resistance region simultaneously (Paragraph 82) and that the resin flow progresses over the entire region at least within the outline of the product, then further up to the part over most of the high flow resistance region (Paragraph 96). 
However, Yamamoto does not explicitly disclose wherein the intermediate fibrous layer is generated by a flocking process to generate individual filaments and/or fiber strands which project and point away from the outer shell surface.
Abrams teaches a method of decorating a molded particle having flocked surfaces (abstract; para. 2; “flocking process”) comprising a flock transfer (2) wherein the flock fibers are oriented at least substantially perpendicular to an adjacent planar or substantially planar upper surface of the permanent adhesive layer and backing film (para. 12; “individual fiber strands which project and point away from the outer shell surface”) positioned inside the mold (4) using a pressure-sensitive adhesive (12) and/or vacuum (para. 39) wherein the flock transfer can be flush with the molded surface or stand up on top of the surface (para. 39; see Fig. 1-2); and then closing the mold and injecting resin into the mold (para. 40). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a flock transfer as in Abrams to the method of Yamamoto in order to incorporate the flock decoration which is desired for aesthetic or practical purposes (Abrams; para. 3) and eliminates a need for an extra post mold decorating step (Abrams; para. 3). 
Regarding the claim limitation “reducing a flow rate of the resin system between the outer shell surface of the fiber preform and the inner shell surface of the mold due to the intermediate fibrous layer,” the addition of the flock transfer necessarily increases the flow resistance of resin between the laminate (7) and the mold (3) in Yamamoto when compared to an empty air space. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294. The examiner can normally be reached Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SONNY V NGUYEN/Examiner, Art Unit 1747                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712